DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/12/2022 has been entered.

The amendments and arguments presented in the papers filed 5/12/2022 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 2/15/2022 listed below have been reconsidered as indicated.
a)	The objections of claims 13, 16, 17, 19, 28 and 30 are withdrawn in view of the amendments to the claims.

b)	The rejections of claim(s) 13-21 and 27-29 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Schutz (WO 2014/194113 A2) are withdrawn in view of the amendments to the claims limiting the length of the exogenous DNA fragment to 50-200 base pairs.

c)	The rejections of claims 13 and 25-26 under 35 U.S.C. 103 as being unpatentable over Schutz (WO 2014/194113 A2) in view of Eini (Avicenna I Med Biotech. 2016. 8(2):84-90) are withdrawn in view of the amendments.

d)	The advisory regarding claims 14 and 18 being duplicate claims is rendered moot by the amendments to claims 14 and 18.

The Examiner’s responses to the Remarks regarding issues not listed above are detailed below in this Office action.
New and modified grounds of rejection necessitated by amendment are detailed below.

Claim Objections
The following is a new objection. 
Claim 13 is objected to because of the following informalities:  the claim recites “comprising at least” prior to listing the steps of the method. The use of the term “at least” with the transition term “comprising” is redundant as “comprising” is an open transition term.  Appropriate correction is required.

Claim 17 is objected to because of the following informalities:  the claim uses the term “donor” with the equivalent of quotation marks. It is suggested the claim simply uses the word - donor - without any annotations.  Appropriate correction is required.

Claim 17 is objected to because of the following informalities:  the claim states “the exogenous DNA fragment…that is added to the cell-free DNA”. For consistency, it is suggested the claimed amended to recite “that is added to the biological fluid sample” to better align with the language of claim 13.  Appropriate correction is required.

Claim 18 is objected to because of the following informalities:  the claim as amended recites “the biological sample fluid sample and releasing cell-free DNA”. The inclusion of the phrase “and releasing cell-free DNA” appears to be erroneous.  Appropriate correction is required.

Claim 19 is objected to because of the following informalities:  in line 3 the word “the” is incorrectly spelled as “thr”.  Appropriate correction is required.

Claim Interpretation
Claim 13 is drawn to a process for detecting and/or quantifying cell-free DNA from a biological sample from a subject of interest. However, the positively recited, active method steps do not specifically require a step of detecting and/or quantifying cell-free DNA. MPEP 2111.02 states:
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction. 
Accordingly, the claim language of "a process for detecting and/or quantifying cell-free DNA from a biological sample from a subject of interest developing a cancer or a clinical condition" merely sets forth the intended use or purpose of the claimed methods, but does not limit the scope of the claims. The claims are given the broadest reasonable interpretation as comprising the elements of the three recited steps. The recited three steps are interpreted as being sufficient for satisfying the intended purpose of detecting and/or quantifying cell-free DNA from a biological sample from a subject of interest.
	
	Claim 14 depends from claim 13 and further describes the subject of interest. The claim is interpreted as extracting cell-free DNA from a biological fluid sample obtained from any subject having any cancer.

	Claim 15 depends from claim 13 and further describes the biological fluid sample from which the cell-free DNA is extracted and to which the first exogenous DNA fragment of 50-200 base pairs had been added.

	Claim 16 depends from 13 and further describes step (i). The claim specifies three steps that comprise step (i) of claim 13.

	Claim 17 depends from claim 13 and further requires “co-amplifying” the cell-free DNA extracted from the biological fluid sample, the exogenous DNA fragment and a genomic DNA sequence selected from a mutated DNA sequence or a donor DNA sequence. 


	Claim 18 requires the use of the process of claim 13 and thus, requires the steps of claim 13 as interpreted above.

	Claim 19 is drawn to an in vitro process for the analysis, diagnosis, prognosis, theranosis, or the monitoring of changes in a specific physiological state of a subject of interest affected by a cancer or a clinical condition and releasing circulating DNA.
	The claim language of "an in vitro process for the analysis, diagnosis, prognosis, theranosis, or the monitoring of changes in a specific physiological state of a subject of interest affected by a cancer or a clinical condition and releasing circulating DNA" merely sets forth the intended use or purpose of the claimed methods, but does not limit the scope of the claims. The claims are given the broadest reasonable interpretation as comprising the three recited steps. The recited three steps are interpreted as being sufficient of satisfying the intended purpose of being for the analysis, diagnosis, prognosis, theranosis, or the monitoring of changes in a specific physiological state of a subject of interest likely to release circulating DNA.
	The claim is interpreted as requiring performing the method of claim 13 on two separate biological fluid samples that are obtained at two separate times, “t0” and “t1”. 

	Claim 20 is drawn to a process of claim 19. The claim further describes what the method of claim 19 analyzes by performing the recited steps of claim 19. The claim further limits the subject of interest in claim 19. For example, in order for the analysis to be of “fluctuations in cell-free DNA to monitor response and/or resistance to medical treatment” the subject of interest must be receiving or has received some sort of medical treatment.

	Claim 21 is drawn to an in vitro process for the analysis, diagnosis, prognosis, or theranosis of a subject of interest affected by a cancer or a clinical condition and releasing circulating DNA.
	The claim language of "an in vitro process for the analysis, diagnosis, prognosis, or theranosis of a subject of interest affected by a cancer or a clinical condition and releasing circulating DNA" merely sets forth the intended use or purpose of the claimed methods, but does not limit the scope of the claims. The claims are given the broadest reasonable interpretation as comprising the two recited steps. The recited two steps are interpreted as being sufficient for satisfying the intended purpose of being for the analysis, diagnosis, prognosis or theranosis of a subject of interest likely to release circulating DNA.

	Claim 26 depends from claim 13 and further limits the size of the first exogenous DNA fragment.

	Claim 27 depends from claim 13 and further specifies the subject of interest is a subject releasing cell-free DNA. The subject of interest broadly encompasses any subject that may be a subject of interest.

	Claim 28 depends from claim 14 and further limits the medical treatment but is not limited to only subjects of interest undergoing one of the specific medical treatments. 

	Claim 29 depends from claim 15 and further specifies the biological fluid is plasma.

	Claim 30 depends from claim 16 and further limits the extraction step (i) as defined in claim 16. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 13-21 and 26-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	The claim(s) recite(s):
	determining a first ratio per ml of biological fluid sample, of the copy number of cell-free DNA as defined in step (ii) to the copy number of the first exogenous DNA fragment of 50-200 base pairs (claim 13);
	
	“comparing the ratio per ml of biological fluid sample, of the copy number of cell-free DNA to the copy number of the exogenous DAN fragment of 50-200 base pairs” (claim 19);
	
	the analyses of claim 20; and
	
	“comparing the ration per ml of biological fluid sample, of the copy number of circulating DNA to the copy number of exogenous DNA fragment of 50-200 base pairs” (claim 21).

	The steps broadly encompass abstract ideas as they are simply calculations that may be performed in a purely mental manner. The claims require comparing two numbers or doing a calculation involving two numbers. 
The judicial exceptions are not integrated into a practical application because the claims do not involve: improvements to the functioning of a computer or to any other technology or technical field; applying or using the judicial exceptions to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; or effecting a transformation or reduction of a particular article to a different state or thing. The claimed limitations add insignificant extra-solution activity to the judicial exceptions.
The claim(s) does/do not include additional elements, specifically steps (i) and (ii) of claim 13, that are sufficient to amount to significantly more than the judicial exception because the claims encompass the use of techniques established in the art as demonstrated by Schutz, Eini, Pallisgaard (Clinica Chimica Acta. 2015. 446:141-146), Devonshire (Anal Bioanal Chem. 2014. 406:6499-6512); and Risberg (“Establishment of PCR based methods for detection of ctDNA in blood”. 21.05.2013).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 20, 21 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following are modified rejections in view of the amendments to the claims.
Regarding claim 20, the claim is incomplete in regards to analysis of “changes in the concentration of mutated DNA” and “changes in the concentration of DNA sequence from a transplant donor”. The analyses require and rely on determining concentrations of mutated DNA or DNA sequence from a transplant donor. However, claims 13 and 19, from which claim 20 depends fail to recite any element or step directed to mutated DNA or DNA sequence from a transplant donor.
This issue was previously raised as follows:
…the claim states an intended use of being to monitor changes in the concentration of mutated DNA or monitor the concentration of donor DNA. Claim 19 requires the use of claim 13 which extracts specifically cell-free DNA. It is unclear how the method of claim 19 may be used to monitor changes in any and all mutated DNA, e.g. DNA within a cell, or any and all “donor” DNA, e.g. donor DNA within a cell.

The issue noted in the above passage still underlies the claim as noted above.
Regarding claim 21, it is unclear if the claim requires performing the method of claim 13 on a biological fluid sample from a healthy reference subject. It is unclear if the same ratio “obtained” in a healthy reference subject requires the act of obtaining the ratio in a healthy reference subject. It is unclear if the claim merely requires comparing the ratio to a predetermined/predefined threshold ratio representing the ratio in a heathy reference subject.

The following are new rejections.
Regarding claim 16, the claim further limits how the extracting is done. Step (i1) is “adding at least a first exogenous DNA fragment” to the biological fluid sample from a subject of interest. Step (i) of claim 13 as amended requires the same step. It is unclear if claim 16 is intended to require two separate and distinct additions of a first exogenous DNA fragment.
	Regarding claim 27, the claim specifies the subject of interest is releasing cell-free DNA. It is also noted that a “wherein” clause must give “meaning and purpose to the manipulative steps.” See, e.g., Griffin v. Bertina, 283 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002). It is unclear how claim 27 further limits claim 13 because all subjects release cell-free DNA regardless of their health status as it is a naturally occurring phenomenon. Cell-free DNA is inherently found in all subjects at some level in fluid samples, such as plasma and blood.

Response to the traversal of the 112 rejections
The Remarks argue the applicant believes the amendments to the claims render moot the rejections (p. 13).
The arguments have been fully considered but are not persuasive. The claims remain rejected for the reasons provided above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13-21 and 26-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schutz (WO 2014/194113 A2; previously cited) in view of Eini (Avicenna I Med Biotech. 2016. 8(2):84-90; cited on the 10/7/2020 IDS) and Benesova (Anal Biochem. 2013. 433:227-234).
Regarding claims 13 and 26, Schutz teaches adding non-human derived exogenous DNA with a length of 320 bp to a biological fluid sample (para. 86-88). The biological sample is from a patient that has undergone surgery or is undergoing graft rejection (para. 86).
Schutz teaches extracting cell-free DNA from a biological fluid sample and the non-human derived exogenous DNA (para. 86-88). 
Schutz teaches amplifying and quantifying the extracted cell-free DNA along with the non-human derived exogenous DNA by a digital droplet PCR method (para. 89). Schutz further teaches determining a copy number of cell-free DNA (cp/mL) (para. 89-90). See also, the quantification of total cfDNA in ddPCR together with the quantification of the internal standard, i.e. non-human derived exogenous DNA.
Regarding claim 14, Schutz teaches its method is also useful for tumor diagnosis (para. 2). It would have prima facie obvious the ordinary artisan to have replaced the biological sample from graft recipient with a biological sample from a cancer patient, e.g. a patient with a tumor.
Regarding claims 15 and 29, Schutz teaches a whole blood and/or a plasma sample (para. 86-87).
Regarding claims 16 and 30, Schutz teaches the use of the High Pure Viral Extraction Large Volume Kit according to manufacturer’s instructions (para. 87), which is known in the field to involve proteoloysis, isolation and elution of DNA from a support.
Regarding claim 17, Schutz teaches co-amplifying cell-free DNA, the non-human derived exogenous DNA and a “donor” DNA sequence (para. 85-91).
Regarding claim 18, Schutz teaches the above steps of the method of claim 13 as described above using a biological sample from a transplant recipient, which is inherently releasing cell-free DNA (para. 86).
It is noted that claim 18 does not limit the subject of claim 13 to only those undergoing the recited medical treatments. Claim 18 broadly encompasses those that have undergone surgery or is undergoing graft rejection.
Regarding claim 19, Schutz teaches the above steps of the method of claim 13 as described above using a biological sample from a transplant recipient (para. 86), which is a subject inherently releasing cell-free DNA. Schutz further teaches the method is repeated over several time points (Fig. 5 and 10).
Regarding claim 20, Schutz teaches the analysis of changes in the concentration of “donor” DNA (Fig. 5 and 10).
Regarding claim 21, Schutz teaches the above steps of the method of claim 13 as described above using a biological sample from a transplant recipient, which is a subject inherently releasing cell-free DNA (para. 86). Schutz further teaches the method is repeated over several time points (Fig. 5 and 10).
Regarding claim 27, Schutz teaches the biological sample is from a transplant recipient, who is a subject inherently releasing cell-free DNA (para. 86).
Regarding claim 28, Schutz teaches the subject has the clinical condition of having had surgery, i.e. transplant recipient, and/or graft rejection (para. 86).
It is noted that claim 28 does not limit the subject of claim 13 to only those undergoing the recited medical treatments. Claim 28 broadly encompasses those that have undergone surgery or is undergoing graft rejection.
While Schutz teaches the above methods, Schutz does not specifically teach an exogenous DNA fragment having a size encompassed by claim 1 and 26.
However, Eini teaches that additional exogenous DNA fragments added to plasma samples are known in the art.
Regarding claims 13 and 26, Eini teaches a step of extracting cell-free DNA from a biological fluid sample in the form of plasma. The plasma has an exogenous DNA fragment of 167 bp added to it in an effective amount in that it can be extracted from the plasma sample and analyzed. See p. 85-86, Materials and Methods.
Eini further teaches determining the ratio of a copy number of cell-free DNA amplified to the exogenous control using the equation on page 86 in order to normalize levels to the exogenous control. The copy number is reflected by the threshold cycle determined for each amplified target.
It would have been prima facie obvious the ordinary artisan at the time filing the present application to have modified the method of Schutz by substituting for or additionally including the exogenous DNA fragment of 167 bp added to plasma as taught by Eini and to have normalized the copy number of the amplified cell-free DNA to the copy number of the exogenous control. One would have been motivated to make such a modification because the two fragments are of different sizes and represent different types of DNA fragments found within cfDNA. It is known in the art that apoptotic DNA and necrotic DNA in cfDNA is of different sizes with necrotic DNA being larger as demonstrated by Benesova (p. 228, Blood collection, cfDNA isolation and quantification). Schutz is interested in comparing the amount of necrotic to apoptotic DNA in cfDNA to analyze grafter rejection (para. 89 and 98). Thus, one would have been motivated to use the smaller exogenous DNA fragment of Eini to normalize and control for the copy number of apoptotic cfDNA based on the known size differences as demonstrated by Benesova. The modification has a reasonable expectation of success as the two exogenous DNA fragments are functionally equivalent as both are added to plasma samples, both are extracted from plasma along with cfDNA and both may be amplified, detected and quantified after extraction.
Regarding claim 26, the exogenous fragment of Eini is 27 base pairs longer than that claimed in claim 26. It would have been prima facie obvious to try fragments of other lengths in order to determine those that best match the extraction profile of cell-free DNA within plasma.
The combination of Schutz and Eini demonstrates that the length of an exogenous DNA fragment added to plasma varies based on design preferences. Thus, it would have been prima facie obvious to the ordinary artisan to have optimized the lengths of the exogenous DNA fragment depending on the assay.
Response to the traversal of the 103 rejections
The Remarks argue Schutz does not teach the calculation of the present claims, in particular step (iii) (p. 14).
Eini teaches the calculation encompassed by step (iii) as described above.

The Remarks argue Eini relates to healthy subjects and the claimed invention relates to non-healthy subjects (p. 16).
Schutz focuses on graft recipients has a subject of interest encompassed by the claims.

The Remarks argue nothing in Eini would lead one to use the 50-200 bp size range of the exogenous fragment (p. 17).
The art of Benesova demonstrates why one would be interested in smaller fragments because it was known that smaller fragments of cfDNA correspond to apoptotic cells while larger fragments correspond to larger fragments of cfDNA.

The Remarks argue Schutz and Eini does not focus on selecting an exogenous DNA fragment of 50-200 bp to detect and quantify cfDNA linked to apoptotic mechanisms and determine a ratio of copies of cfDNA/copies of exogenous fragment per ml (p. 17). The Remarks further argue the claims do not quantify total cfDNA including larger fragments (p. 17).
First, it is noted the claim does not describe any type of apoptotic derived DNA. The claim broadly encompasses amplifying any cfDNA of any size. Any type of cfDNA may be detected and quantified and normalized to the claimed exogenous DNA fragment.
Second, the claimed size range of the exogenous broadly encompasses well-known and accepted sizes of cfDNA typically found in bodily fluids, in particular blood, serum and plasma. This is supported by the background provided in the instant specification (p. 2, 3 and 4). It is further noted that the instant specification describes cancer cfDNA as being larger than the claimed exogenous DNA fragment, yet the claims encompass subjects of interest developing a cancer.
Third, Schutz has an explicit interest in comparing apoptotic and necrotic derived cfDNA as described above. Based on the known size differences, one would have been motivated to select a smaller exogenous DNA fragment for the detection of cfDNA derived from apoptotic cells.

The Remarks argue the issue of hindsight bias (p. 18).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/           Primary Examiner, Art Unit 1634